Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, it is unclear what is encompassed by the phrase “natural drying”. For example, it is unclear whether “natural drying” is limited to only drying from the sun(i.e. no devices or outside means required). No definition is provided in the instant spec. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 is broader than claim 1 which requires thawing at “room temperature”. Specifically, claim 7 recites an upper temperature of 70C(158F) which is well above any “room temperature” suitable to humans. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1,2,4,5,8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gryszkin(Properties of corn starch subjected hydrothermal modification). 
Regarding claims 1,5,12, Gryszkin teaches a method for preparing a modified starch comprising (p.54, 3rd full paragraph)
(a) heating a starch to a temperature of various temperatures including 59, 61.5, 64, 66.5, and 69 C which are in the claimed range of 35 to 70C in which no gelatinization takes place
	b) cooling the heated starch 
	c)freezing the cooled starch and thawing the frozen starch at 40C, which is considered reasonably close to 25C(i.e. conventional room temperature) and in the range of 5 to 70C which is recited in claim 5.
	d) drying the thawed starch
	Regarding claim 2, Gryszkin teaches that the starch is corn starch(p.54, 3rd full paragraph).
	Regarding claim 4, Gryszkin teaches that the cooled starch is frozen for 2 days(p.54, 3rd full paragraph).
	Regarding claims 7 and 8, Gryszkin teaches that the thawed starch is dried at a temperature of 30C in an air dryer(p.54, 3rd full paragraph). Since an air dryer merely uses air and would not significantly heat the starch above room temperature(25C), air drying is considered “natural drying” under the broadest, most reasonable interpretation. 
With respect to claims 9-11, it is noted that Gryszkin does not disclose a gum selected from xanthan gum, guar gum, gum Arabic, and carboxymethyl cellulose as well as the amount of gum in the starch-gum mixture and the method of making the starch-gum mixture. However, claim 1 recites the modified starch can be a starch OR a starch-gum mixture. Claims 9-11 do not specifically limit the invention to require.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gryszkin(Properties of corn starch subjected hydrothermal modification).

	Regarding claim 3, Gryszkin teaches that the suspension was heated to a temperature of 69 at a rate of 1.5 C per minute. Therefore, it took the suspension 23 
 	Regarding claim 6, Gryszkin teaches that the starch is in the dispersion in an amount of 6% and not 10 to 60% as claimed. It is apparent, however, that the instantly claimed starch dispersion and that taught by Gryszkin are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
            In light of the case law cited above and given that there is only a “slight” difference between the starch dispersion disclosed by Gryszkin and the dispersion disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the dispersion disclosed in the present claims is but an obvious variant of that disclosed in Gryszkin and thereby one of ordinary skill in the art would have arrived at the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.